Citation Nr: 0317807	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  00-25 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss disability.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for left ear 
fungus/otitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
February 1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

The veteran's claims were previously denied as not well 
grounded in a December 1999 decision by the Board.  In 
November 2000, the Veterans Claims Assistance Act was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
new law provided that for a two year period following 
enactment of the VCAA, claims denied as not well grounded 
after July 14, 1999, may be readjudicated when a request is 
filed by the claimant or based on a motion made by the 
Secretary.  However, the veteran did not request 
readjudication under the VCAA and the Secretary did not 
initiate readjudication under the VCAA.  A claim may not be 
readjudicated unless the claimant specifically requests 
readjudication or a motion is made by the Secretary.  Pub. L. 
No. 106-475, § 7(b), 114 Stat. 2096 (2000).  Since the 
veteran did not request readjudication and a motion for 
readjudication was not made by the Secretary during the two 
year period allowed, the issue to be decided in this appeal 
is whether new and material evidence has been received to 
reopen the service connection claims.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.


2.  A Board decision in December 1999 denied service 
connection for hearing loss and left ear fungus/otitis.

3.  The evidence received since the last final disallowance 
does not bear directly and substantially upon the specific 
matters under consideration and is not so significant that it 
must be considered in order to fairly decide the merits of 
the service connection claims.


CONCLUSIONS OF LAW

1.  The December 1999 Board decision denying service 
connection for hearing loss and left ear fungus/otitis is 
final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.1100 (2002).

2.  The evidence received since the December 1999 Board 
decision is not new and material and the claims for service 
connection for bilateral hearing loss disability and left ear 
fungus/otitis are not reopened.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5108, 5126 (West 2002); 38 C.F.R. 
§ 3.156 (2001); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Since the veteran's two claims involve the same legal issue 
and consideration of similar evidence, they will be addressed 
together.

A December 1999 Board decision denied service connection for 
hearing loss and left ear fungus/otitis.  That decision is a 
final determination.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. §§ 3.160(d), 20.1100 (2002).  

Prior final decisions of the Board may be reopened upon the 
receipt of evidence which is new and material.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 2002).  New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The definition of new and material evidence was amended in 
August 2001.  However, the amended definition of new and 
material evidence only applies to a claim to reopen a finally 
decided claim received on or after August 29, 2001.  
38 C.F.R. § 3.156(a) (2002); 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  Since the veteran's claim was received prior to that 
date, the amended definition of new and material evidence is 
not applicable to the veteran's claim to reopen. 

The newly presented evidence need not be probative of all the 
elements required to award the claim but the evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for the last final 
disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Evidence that is merely cumulative of other evidence 
in the record cannot be new and material even if that 
evidence had not been previously presented to the Board.  
Anglin v. West, 203 F.3d 1343 (2000). 

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  Since the 
December 1999 Board decision is a final determination and was 
the last decision to address the issue of service connection 
for hearing loss disability and left ear fungus/otitis, the 
evidence that is considered to determine whether new and 
material evidence has been received is the evidence that has 
been received following that decision.  The evidence received 
subsequent to that decision is presumed credible for the 
purposes of reopening the veteran's claim, unless it is 
inherently false or untrue, or is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. 
App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  
See also Robinette v. Brown, 8 Vet. App. 69 (1995).

In April 2000, the veteran submitted an August 1980 private 
audiogram.  He also submitted a March 2000 private 
radiological consultation report which shows rule out otitis 
media and a March 2000 private laboratory report which shows 
staphylococcus aureus.  However, these records do not show 
that the veteran's hearing loss and left ear otitis were 
incurred in service or are related to service.  Accordingly, 
these records are not material to the issue of service 
connection.  

In April 2000, the veteran submitted an April 2000 private 
medical statement.  The statement notes that the veteran 
first received medical attention in 1990.  The statement also 
indicates that the veteran stated that his ear condition 
originated during service in Panama and that it was very 
difficult to get his military records to verify it.  However, 
information that is simply recorded by a medical professional 
doe not constitute competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of a 
lay history is not transformed into competent medical 
evidence because the transcriber happens to be a medical 
professional).  Additionally, VA has previously considered 
and rejected the assertion from the veteran that his hearing 
loss and left ear fungus/otitis were incurred in service.  
Therefore, the April 2000 private medical statement does not 
constitute evidence material to the issue of service 
connection.  Elkins v. Brown, 5 Vet. App. 474 (1993).

Similarly, a July 2000 private medical statement, received in 
August 2000, indicates that due to recurrent ear infections 
claimed to be since the veteran was stationed in Panama, 
there was a greater hearing loss in the left ear than the 
right.  An August 2000 VA fee basis private audiological 
evaluation, received in June 2001, records that the veteran 
complained of a long history of recurrent ear infections 
first noted during his military years in Panama.  In each 
instance, the assertion that the veteran's left ear 
fungus/otitis and hearing loss began in service is based on a 
history provided by the veteran.  This history has already 
been considered and rejected by VA.  Accordingly, these 
statements are not material to the issue of service 
connection.  Elkins v. Brown, 5 Vet. App. 474 (1993); LeShore 
v. Brown, 8 Vet. App. 406 (1995).

An April 2001 private audiological evaluation and an October 
1984 VA clinical record were received in June 2001.  The 
April 2001 evaluation shows sensorineural hearing loss.  The 
VA record shows a diagnosis of bilateral otitis.  However, 
neither of these records relates any of the veteran's hearing 
or ear problems to service.  Accordingly, they are not 
material to the issue of service connection.  

A March 2001 private medical record that was received in June 
2002 shows a diagnosis of insulin dependent diabetes 
mellitus, but does not address the veteran's hearing loss or 
his otitis.  Similarly, other private medical records, dated 
from July 2000 to January 2001 and from May 2001 to April 
2002, were received, but these records are handwritten and 
generally illegible.  As such these private medical records 
provide no evidence regarding the veteran's service 
connection claims.  Accordingly, these records are not 
material to the issue of service connection.

The veteran testified at a hearing at the RO in June 2001 
that while in service he acquired a fungus infection of the 
left ear in Panama and received treatment.  He also indicated 
that the infection has produced hearing loss.  However, the 
veteran testified at a hearing at the RO in July 1997 that 
while in service he caught an ear infection in Panama and 
that he went to sick call for treatment.  He also testified 
that he had lost hearing.  Therefore, the veteran's testimony 
in June 2001 is cumulative of his testimony in June 1997 and 
thus is not new.  

The prior denials of service connection for hearing loss and 
left ear fungus/otitis were on the basis that there was no 
relationship between the veteran's current hearing loss and 
left ear fungus/otitis, and service.  The evidence received 
since the last final disallowance is either not new or not 
material, and does not provide competent evidence that the 
veteran's hearing loss and left ear fungus/otitis were 
incurred in service or are related to service.  Accordingly, 
this new evidence does not bear directly and substantially 
upon the specific matters under consideration and is not so 
significant that it must be considered in order to fairly 
decide the merits of the service connection claims.  
Therefore, the evidence is not new and material.  38 C.F.R. 
§ 3.156(a) (2001).  Since new and material evidence has not 
been received, the claims for service connection for 
bilateral hearing loss disability and left ear fungus/otitis 
are not reopened.  38 U.S.C.A. § 5108 (West 2002).

During the pendency of the appellant's claims and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
The VCAA is liberalizing and is therefore applicable to this 
case.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002).  

Under the VCAA, where the claim is to reopen a previously 
disallowed claim with new and material evidence, the 
amendments to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) only 
apply to claims to reopen finally decided claims received on 
or after August 29, 2001.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C. § 5108.  38 U.S.C.A. § 5103A(f) (West 
2002).

Review of the record reflects that the veteran was informed 
of the requirements for granting the benefits sought in the 
September 2001 statement of the case, and the November 2001 
and July 2002 supplemental statements of the case.  The 
statement of the case and the supplemental statements of the 
case provided the veteran with a summary of the evidence in 
the record used for the determinations.  Therefore, the 
veteran was advised of the evidence necessary to substantiate 
his claims.  A November 2001 VA letter advised him of 
evidence necessary to substantiate his claims, the evidence 
he was responsible for obtaining, and the evidence VA was 
responsible for obtaining.  The veteran was also advised of 
the VCAA regulations in the July 2002 supplemental statement 
of the case.  

The Board notes that a December 1977 Social Security 
Administration (SSA) decision, received in September 1979, 
indicates that the veteran was granted disability benefits, 
and other evidence in the file, relating to receipt of non-
service-connected VA pension benefits, indicates that the 
veteran has been receiving income from Social Security 
benefits.  However, the basis for the award of Social 
Security benefits is not shown.  The 1979 VA rating decision 
granting nonservice connected disability pension does not 
identify ear problems or hearing loss as a disability and the 
veteran has never alleged that he received Social Security 
benefits based on ear problems or hearing loss.  Since the 
award of Social Security benefits is not shown to be for the 
same disability as claimed here, there is no basis upon which 
to conclude that the Social Security records are material in 
this instance.  Cf. Quartuccio v. Principi, 16 Vet. App. 183, 
187-188 (2002) (possibility that SSA records could contain 
relevant evidence cannot be foreclosed absent a review of 
those records when appellant was receiving SSA benefits for 
the same disability for which he was claiming service 
connection).

Private medical records identified by the veteran have been 
associated with the claims file.  Neither the veteran nor his 
representative have identified additional relevant evidence 
of probative value which has not already been sought and 
associated with the claims file.  Accordingly, the facts 
relevant to this case were properly developed and there is no 
further action to be undertaken to comply with the provisions 
of the VCAA.  38 C.F.R. §§ 3.102, 3.159, 3.326 (2002). 


ORDER

New and material evidence has not been received and the claim 
for service connection for bilateral hearing loss disability 
is not reopened.  The appeal is denied.  

New and material evidence has not been received and the claim 
for service connection for left ear fungus/otitis is not 
reopened.  The appeal is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

	IMPORTANT NOTICE:  We have attached a VA Form 4597 that 
tells you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

